                          IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                   FORT SMITH DIVISION


OLEN JAMES HICKS                                                                                 PLAINTIFF


         v.                              CIVIL NO. 2:18-CV-2206


ANDREW M. SAUL, 1 Commissioner,
Social Security Administration                                                                   DEFENDANT




                                                   JUDGMENT

         For reasons stated in the memorandum opinion of this date, the Court hereby affirms

the decision of the Commissioner and dismisses Plaintiff’s case with prejudice. The parties

have sixty days from entry of the judgment on the docket in which to appeal.


         IT IS SO ORDERED AND ADJUDGED this 12th day of March 2020.


                                                          /s/ Erin L. Wiedemann
                                                          HON. ERIN L. WIEDEMANN
                                                          UNITED STATES MAGISTRATE JUDGE




1
  Andrew M. Saul, has been appointed to serve as Commissioner of Social Security, and is substituted as Defendant,
pursuant to Rule 25(d)(1) of the Federal Rules of Civil Procedure.


                                                            1
